 

Exhibit 10.10

 

EXHIBIT F

 

GUARANTY AND PLEDGE AGREEMENT

 

THIS GUARANTY AND PLEDGE AGREEMENT is made and entered into as of February 6,
2014, by and among Christopher Larson (“Larson”), Cameron Robb (“Robb,” and
collectively referred to with Larson as the “Pledgors”), and Mill City Ventures
III, Ltd., a Minnesota corporation (“Pledgee”).

 

WITNESSETH:

 

WHEREAS, Pledgee is a party to that certain Securities Purchase Agreement by and
between Pledgee and Mix 1 Life Inc., a Nevada corporation (“Debtor”), pursuant
to which (together with certain other Transaction Documents) Pledgee has
purchased certain Debentures and Warrants from Debtor (the “Purchase
Agreement”);

 

WHEREAS, Pledgors are directors on the Board of Directors of Debtor, with Larson
beneficially owning more than five percent but less than ten percent of the
total issued and outstanding common stock of Debtor, and Robb beneficially
owning more than five percent but less than ten percent of the total issued and
outstanding common stock of Debtor, and the Purchase Agreement contemplates the
execution and delivery of this Guaranty and Pledge Agreement (this “Agreement”)
by and among Pledgee and Pledgors; and

 

WHEREAS, to induce Pledgee to enter into the transactions contemplated by the
Purchase Agreement and the other Transaction Documents, Pledgors have agreed to
pledge their Pledged Shares, as defined below, and Larson has agreed to provide
a personal guaranty, as security for obligations of the Debtor arising under the
Transaction Documents;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises set forth herein (which are hereby incorporated into this
Agreement), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.           Unless otherwise defined in this Agreement (or unless the context
so requires), all capitalized terms contained herein shall have the meanings set
forth in the Purchase Agreement.

 

2.           Larson hereby unconditionally, absolutely and irrevocably
guarantees to Pledgee the prompt payment when due (whether at a stated maturity
date or earlier by reason of acceleration or otherwise) of all indebtedness
(principal, interest and other), liabilities and monetary obligations of Debtor
to Pledgee of every kind, nature and description arising under or in connection
with the Purchase Agreement, specifically including but not limited to
obligations arising under the Debentures (collectively, the “Obligations”). This
is a guaranty of payment and performance and not a guaranty of collection. For
purposes of clarity, Robb is not providing any guaranty under this Agreement.

 



1

 

 

3.           As collateral security for the Obligations:

 

(a)          Larson hereby grants a security interest in the following property:

 

2,500,000 shares of common stock, par value $.001 per share, of Mix 1 Life, Inc.
(the “Larson Pledged Shares”), and all property of every kind and description in
which Larson has or may acquire any interest now or hereafter as a result of
owning such Larson Pledged Shares, including but not limited to all dividends
and distributions and other rights inuring to the Larson Pledged Shares,
property received in exchange for the Larson Pledged Shares, and other rights in
connection with the Larson Pledged Shares; and

 

(b)          Robb hereby grants a security interest in the following property:

 

2,500,000 shares of common stock, par value $.001 per share, of Mix 1 Life, Inc.
(the “Robb Pledged Shares”), and all property of every kind and description in
which Robb has or may acquire any interest now or hereafter as a result of
owning such Robb Pledged Shares, including but not limited to all dividends and
distributions and other rights inuring to the Robb Pledged Shares, property
received in exchange for the Robb Pledged Shares, and other rights in connection
with the Robb Pledged Shares.

 

4.           The Larson Pledged Shares and the Robb Pledged Shares are
collectively referred to as the “Pledged Shares,” and all of the property
described in the foregoing Sections 3(a) and 3(b) in which the Pledgors have
granted a security interest hereby is collectively referred to as the
“Collateral.”

 

5.           Pledgors have title to and will at all times keep the Collateral
free of all liens and encumbrances, except the security interests created
hereby, and have full power and authority to execute this Agreement, to perform
Pledgors’ obligations hereunder and to subject the Collateral to the security
interest created hereby. All costs of keeping the Collateral free of any liens,
encumbrances and security interests prohibited by this Agreement and removing
the same, if they should arise, shall be borne and paid by Pledgors.

 

6.           Simultaneously with the execution and delivery hereof, each Pledgor
is duly endorsing, in blank and undated and including medallion guarantee(s),
each and every instrument constituting Collateral, including but not limited to
the stock certificate(s) representing the Collateral, by signing on said
instrument or by signing a separate assignment or other documents of transfer
(stock power), and will at any time or times hereafter perform such other acts
as Pledgee may request to establish, maintain, perfect and enforce Pledgee’s
security interest in the Collateral and rights under this Agreement.

 



2

 

 

7.           Each Pledgor will upon receipt deliver to Pledgee as additional
Collateral hereunder possession of all securities distributed on account of the
Collateral (and instruments representing such securities) such as stock,
dividends and securities resulting from stock splits, reorganizations and
recapitalizations. Each Pledgor represents and warrants to Pledgee that the
Collateral in which such Pledgor has granted a security interest hereunder
represents less than ten percent of the issued and outstanding common stock of
the Debtor as of the date hereof.

 

8.           Pledgee’s duty of care with respect to Collateral in its possession
shall be deemed fulfilled if Pledgee exercises reasonable care in physically
safekeeping such Collateral or, in the case of Collateral in the custody or
possession of a bailee or other third party, exercises reasonable care in the
selection of the bailee or other third party, and Pledgee need not otherwise
preserve, protect, insure or care for any Collateral. Pledgee shall have no
liability or responsibility to any third party for any action taken or omitted
with respect to the Collateral on the direction of any third party.

 

9.           The occurrence of any of the following events shall constitute a
default:

 

(a)          failure of Debtor to pay or perform when due any of the Obligations
(subject to any applicable grace periods), including but not limited to payment
of any amounts due under the Debentures;

 

(b)          failure of a Pledgor to perform any agreement of such Pledgor
contained herein;

 

(c)          a Pledgor becoming insolvent or generally not paying its debts as
such debts become due;

 

(d)          the entry of any judgment in excess of $25,000 against a Pledgor,
which judgment is not stayed or satisfied within 30 days after entry;

 

(e)          appointment of or assignment to a custodian, as that term is
defined in the United States Bankruptcy Code, for any property of a Pledgor, or
loss, substantial damage to, destruction, theft, encumbrance, levy, seizure,
attachment of any portion of the Collateral; or

 

(f)          commencement of any proceeding or filing of petition by or against
a Pledgor under provisions of the United States Bankruptcy Code for liquidation,
reorganization or adjustment of debts, or under any insolvency law or other
statute or law providing for the modification or adjustment of the rights of
creditors; or

 

(g)          the death of a Pledgor.

 

10.         Whenever a default shall exist, Pledgee may, at its option without
demand or notice, declare all or any part of the Obligations immediately due and
payable and Pledgee may exercise, in addition to the rights and remedies granted
hereby, all rights and remedies of a secured party under the Uniform Commercial
Code or any other applicable law, including the right to exercise all voting and
other rights as a holder of the Collateral and the right to offer and sell the
Collateral privately. Until the occurrence of a default hereunder, a Pledgor
shall be entitled to exercise all voting rights (if any) with respect to that
portion of the Collateral to which such Pledgor holds legal title.
Notwithstanding the foregoing, Pledgee shall not exercise any of its rights or
remedies under the Uniform Commercial Code for a period of ten days after the
occurrence of a default occurring solely under Sections 9(a) or 9(b).

 



3

 

 

11.         Each Pledgor agrees (jointly and severally), in the event of
default, to pay all costs of Pledgee, including attorneys’ fees, in the
collection of any of the Obligations and the enforcement of the rights of
Pledgee under this Agreement. If any notification of intended disposition of any
of the Collateral is required by law, such notification shall be deemed
reasonably and properly given if mailed at least ten days before such
disposition, postage prepaid, addressed to a Pledgor at the address for notice
provided in the signature page hereto.

 

12.         No delay or failure by Pledgee in the exercise of any right or
remedy shall constitute a waiver thereof, and no single or partial exercise by
Pledgee of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy.

 

13.         Whether or not a Pledgor requests or demands that Pledgee do so,
Pledgee shall not be required before exercising and enforcing its rights under
this Agreement first to resort to the Debtor or any guarantor or surety or other
person obligated with respect to the Obligations, or to their properties or
estates, or to any security interest or other collateral securing payment of any
or all of the Obligations, or to any other interests, properties, liens, rights
or remedies whatsoever.

 

14.         Each Pledgor hereby unconditionally waives notice of Pledgee’s
acceptance hereof and notice of the creation, existence and payment or
nonpayment of the Obligations. None of the following acts or things (which
Pledgee may be authorized to do or not to do with or without notice to any or
both Pledgors) shall in any way affect or impair the security interest or a
Pledgor’s liabilities and obligations hereunder: (a) any extension or renewal
(whether or not for longer than the original period) of any or all of the
Obligations; (b) any change in the terms of payment or other terms of any or all
of the Obligations, or any substitution or exchange of the any evidence of any
or all of the Obligations or collateral therefor, or any release of any
collateral for any or all of the Obligations; (c) any waiver or forbearance
granted to a Pledgor or any other person liable with respect to any or all of
the Obligations or any release of, compromise with, or failure to assert rights
against a Pledgor or any such other person; (d) the procurement or failure to
procure any other collateral for or guarantors or sureties of any or all of the
Obligations; (e) the transfer to any person, at any time, of any interest in any
of the Obligations or any collateral therefor; (f) any arrangement, composition,
extension, moratoria or other relief granted to a Pledgor pursuant to any
statute now in force or hereafter enacted; (g) the failure or neglect to protect
or preserve any Obligation or any collateral therefor, or to exercise any right
which may be available to Pledgee by law or agreement prior to or after an event
of default hereunder or a default under any other agreement or any delay in
doing any of the foregoing; (h) the application or failure to apply in any
particular manner any payments or credits upon the Obligations; (i) all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Agreement; (j) any right to require Pledgee to proceed against Debtor at any
time or to exhaust any security at any time or to pursue any other remedy
whatsoever at any time; (k) any duty of Pledgee to advise a Pledgor of any
information known to Pledgee regarding the financial condition of Debtor, and
all other circumstances affecting Debtor’s (or any other guarantor’s) ability to
perform its obligations to Pledgee, it being agreed that each Pledgor assumes
the responsibility for being and keeping informed regarding such condition or
any such circumstances; (l) any rights of subrogation, reimbursement,
exoneration, contribution and indemnity, and any rights or claims of any kind or
nature against Debtor or Pledgee which arise out of or are caused by this
guaranty; (m) any claim that a Pledgor, either individually or with the other
guarantors, was unable to cause or require Debtor to perform the Obligation
because such guarantor(s) did not control Debtor, own a majority of the voting
securities of Debtor, or for any other reason; (n) any full or partial release
of, compromise or settlement with, or agreement not to sue, Debtor or any
guarantor or other person liable in respect of any of the Obligations; (o) any
release, surrender, cancellation or other discharge of any evidence of the
Obligations or the acceptance of any instrument in renewal or substitution
therefor; (p) any failure to obtain collateral security (including rights of
setoff) for the Obligations, or to see to the proper or sufficient creation and
perfection thereof, or to establish the priority thereof, or to preserve,
protect, insure, care for, exercise or enforce any collateral security; or any
modification, alteration, substitution, exchange, surrender, cancellation,
termination, release or other change, impairment, limitation, loss or discharge
of any collateral security; or (q) any collection, sale, lease or disposition
of, or any other foreclosure or enforcement of or realization on, any collateral
security.

 

4

 



 

15.         This Agreement shall be binding upon and inure to the benefit of
each Pledgor, Pledgee, and their respective heirs, representatives, successors
and assigns and shall take effect when signed by Pledgors and delivered to
Pledgee. Pledgors hereby waive notice of the Pledgee’s acceptance hereof.

 

16.         Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Minnesota, without regard to the principles of conflicts of law
thereof. Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, each Pledgor agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement shall be commenced exclusively in the state and
federal courts sitting in the City of Minneapolis, County of Hennepin. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Pledgor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Minneapolis,
County of Hennepin, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

5

 



 

17.         This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement.

 

18.         The parties agree to execute and deliver, from time to time
hereafter upon the request of another party, such additional documentation as
may be necessary or reasonably appropriate to cause the parties to obtain the
full benefit of the provisions hereof or otherwise to complete the transactions
contemplated hereby, or effect or further the general intent of the parties.

 

19.         Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a business day; (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (New York City time) on any
business day, (c) the second business day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

 

20.         If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

21.         If any payment applied by Pledgee to the Obligations is thereafter
set aside, recovered, rescinded or required, by a court of competent
jurisdiction, to be returned for any reason (including without limitation the
bankruptcy, insolvency or reorganization of Debtor or any other guarantor of
such Obligations), then the Obligations to which such payment was applied shall
for the purpose of this Agreement be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such Obligations as fully as if such application had never been made.

 

6

 



 



IN WITNESS WHEREOF, the parties hereto have executed this Guaranty and Pledge
Agreement the date first above written.

 

PLEDGORS:   PLEDGEE:           MILL CITY VENTURES III, LTD.             /s/
Christopher Larson   /s/ Douglas M. Polinsky Christopher Larson   Douglas M.
Polinsky     Chief Executive Officer       Address for Notice:   Address for
Notice:           328 Barry Avenue, Suite 210     Wayzata, MN 55391            
/s/ Cameron Robb     Cameron Robb    

 

7

 



 

NOTARIZATION PAGE:

 

STATE OF ______________ )   ) ss. COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ____ day of
__________________, 2014, by Christopher Larson.

 

    Notary Public       STATE OF ______________ )   ) ss. COUNTY OF ____________
)

 

The foregoing instrument was acknowledged before me this ____ day of
__________________, 2014, by Cameron Robb.

 

    Notary Public  

 

8



